PER CURIAM.
This proceeding is before us on respondent’s petition for leave to resign without leave to reapply, pursuant to article XI, Rule 11.08, of the Integration Rule of The Florida Bar.
The Florida Bar does not oppose respondent’s petition. The Court, having found that respondent freely and voluntarily submitted the petition and that the requirements of Rule 11.08 are satisfied, hereby approves the petition.
Stephen M. Goodman’s name is hereby stricken from the roll of attorneys in the state of Florida effective this date.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, McDonald, EHRLICH and SHAW, JJ., concur.